73^-/5*
                                   ELECTRONIC RECORD




COA #      06-14-00074-CR                          OFFENSE:        2


           Tyrone Denard Anderson v. The
STYLE:     state of Texas                          COUNTY:         Hunt

                           Modified as Modified
COA DISPOSITION:       Affirmed                    TRIAL COURT:    354th District Court


DATE:5/28/15                         Publish: No   TC CASE #:      29512




                            IN THE COURT OF CRIMINAL APPEALS



          Tyrone Denard Anderson v. The
STYLE:    State of Texas                                CCA#               rJ%Hm/S
          PRO SF                        Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                     DATE:

         /?^2/>^2>                                      JUDGE:

DATE:       f//t?i/^ir                                  SIGNED:                           PC:

JUDGE:        UM Ofa*^*^-                               PUBLISH:                          DNP:




                                            ,

                                                                                          MOTION FOR

                                                     REHEARING IN CCA IS:

                                                     JUDGE:




                                                                               ELECTRONIC RECORD